Citation Nr: 0724094	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-01 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for central serous 
retinopathy, bilateral.

2. Entitlement to a disability rating in excess of 20 percent 
for visual acuity impairment with history of corneal 
abrasion, left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim of 
entitlement to service connection for central serous 
retinopathy, and granted the veteran an increased disability 
rating from 10 to 20 percent for visual acuity impairment 
with history of corneal abrasion, left eye.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In December 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. Central serous retinopathy is not related to the veteran's 
period of service or to his service-connected left eye injury 
residuals.

2. The worst the veteran's vision has been noted to be is 
20/200 in the service-connected left eye; he is not service-
connected for right eye vision loss.





CONCLUSIONS OF LAW

1. Central serous retinopathy was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2. The criteria for a disability rating in excess of 20 
percent for visual acuity impairment with history of corneal 
abrasion, left eye, have not been met.  38 U.S.C.A. § 1155, 
1160 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.3, 4.7, 4.75, 
4.80, 4.84a, 4.85(f), Diagnostic Codes 6061 through 6079 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2004 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board notes that the December 2004 letter did not inform 
the veteran of the criteria for substantiating an increased 
rating claim.  However, in the veteran's July 2004 claim, the 
veteran stated that he was requesting reconsideration of his 
vision disability because his vision was becoming 
progressively worse, and argued that he should have a higher 
disability rating based on his new level of visual acuity.  
The Board thus finds that, despite inadequate notice given to 
the veteran regarding the criteria for substantiating an 
increased rating claim, the veteran had actual knowledge of 
such criteria. 

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  As the Board concludes below that the 
preponderance is against the veteran's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA medical treatment 
records, VA examinations, the veteran's testimony at his 
December 2006 Board hearing, and written statements from the 
veteran and his representative are associated with the claims 
file.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the veteran.  
The Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.


II. Service Connection

The veteran argues that he is entitled to service connection 
for bilateral central serous retinopathy.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records indicate that he was 
treated for a left eye corneal abrasion from a tree branch.  
On May 1979 separation examination, the veteran was noted to 
have had an abnormal evaluation of the eyes, and it was noted 
that the left eye was normal on the day of examination.

The record reflects a current diagnosis of bilateral central 
serous retinopathy.  The first indication of central serous 
retinopathy in the record is VA notes dated in February and 
March 1993, which indicate that the veteran complained of 
loosing eyesight in his left eye, that he had 
hyperfluorescent dots.  The veteran was then given a 
diagnosis of central serous retinopathy, suspected.

On December 1994 VA examination, it was noted that the 
veteran complained of blurred vision in the left eye, and 
that his previous eye history was that he had trauma to his 
left eye.  The veteran was diagnosed as having corneal scars 
on both eyes, not visually significant, and a macular lesion 
on the left eye that was elevated and causing decrease in 
vision.

On July 1998 VA examination, the veteran was diagnosed as 
having decreased vision in the left eye secondary to central 
serous retinopathy.  It was noted that the veteran also had 
tiny scars in both eyes that were noncentral and that may 
have caused glare but no decrease in vision.

On May 2000 VA examination, it was noted that the veteran had 
a previous ocular history positive for corneal abrasion with 
possible scarring as well as a laser treatment on the left 
eye, and possible leakage in the back of the eye in that 
past, as well as a generalized decrease in visual acuity in 
the left eye.  The veteran was diagnosed as having status 
post central serous chorioretinopathy, which contributed to 
his decrease in visual acuity of the left eye. 

An August 2003 VA note indicates a diagnosis of old central 
serous retinopathy, left eye, with decreased visual acuity, 
and floaters, no holes, no tears in each eye, and no retinal 
detachment in each eye.

On January 2005 VA examination, previously ocular history of 
trauma in 1978 of being hit by a branch in the left eye while 
driving a jeep was noted, as well as a history of chronic 
left eye central serous retinopathy that seemed to have 
started around 1993 or 1994, and that the veteran reported 
having focal laser treatment of the left eye two years prior.  
The veteran was assessed as having a history of chronic 
central serous retinopathy of the left eye, which appeared to 
be stable.  The examiner noted that no residual problems 
regarding the history of corneal abrasion of the left eye 
were seen, and that it was not likely that the chronic 
central serous retinopathy of the left eye was related to the 
veteran's time spent in the service.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for central serous retinopathy. 

The veteran's service medical records are negative for 
central serous retinopathy or any eye disease.  The first 
indication of central serous retinopathy in the record is VA 
notes dated in February and March 1993.  Also, on January 
2005 VA examination, chronic left eye central serous 
retinopathy was noted to have seemed to have started around 
1993 or 1994.

The Board notes the veteran's in-service corneal abrasion due 
to left eye injury, and that he is service-connected for the 
residuals of such injury.  However, the record does not 
reflect that bilateral central serous retinopathy is related 
to his in-service left eye injury.  With respect to the 
veteran's right eye, there is no evidence of in-service 
injury.  Also, in the medical record, the veteran's central 
serous retinopathy and corneal abrasions are addressed as 
separate, rather than related, eye conditions, each with 
separate effects on the veteran's eye function.  In this 
regard, the Board notes that the veteran's diminished vision 
has consistently been noted to be secondary to central serous 
retinopathy, that on January 2005 VA examination the examiner 
noted that no residual problems regarding the history of 
corneal abrasion of the left eye were seen, and that on July 
1998 VA examination the veteran was diagnosed as having 
decreased vision in the left eye secondary to central serous 
retinopathy, and it was noted that the veteran also had tiny 
scars in both eyes that were noncentral and that may have 
caused glare but no decrease in vision.

Finally, the only competent medical opinion of record 
regarding any relationship between central serous retinopathy 
and the veteran's service is the January 2005 VA examiner's 
opinion that it was not likely that the chronic central 
serous retinopathy of the left eye was related to the 
veteran's time spent in the service.  There is no medical 
opinion of record indicating a relationship between central 
serous retinopathy and either the veteran's period of service 
or his service-connected left eye injury.

Accordingly, service connection for bilateral central serous 
retinopathy is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as additional medical evidence that 
bilateral central serous retinopathy is related to either the 
veteran's period of service or his service-connected eye 
injury.



III. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for his visual acuity impairment with 
history of left eye corneal abrasion.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383.  This interpretation of 
the Rating Schedule applicable to unilateral impairment of 
visual acuity corresponds to the interpretation of the Rating 
Schedule for unilateral hearing loss.  See 38 C.F.R. 
§ 4.85(f); Boyer v. West, 11 Vet. App. 477, 479-80 (1998).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.

The best distant vision obtainable after correction by 
glasses is the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.

In the instant case, the veteran's left eye vision loss is 
rated under Diagnostic Code 6077.  Under Diagnostic Code 6077 
for vision loss in one eye, where vision is 20/40 in the 
other eye, vision of 20/200 warrants a 20 percent rating; 
vision of 15/200 warrants a 20 percent rating; vision of 
10/200 warrants a 30 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Code 6077.

The lowest noted vision acuity of the veteran noted in the 
medical evidence was on January 2005 VA examination, when the 
veteran was noted to have right eye corrected vision at 
distance and near 20/20, and left eye corrected at near 
20/100, and at distance 20/200.  More recent visual acuity 
results, dated in January and July 2006, indicate visual 
acuity of 20/20 in the right eye, corrected, and 20/100+ in 
the left eye, corrected.

After a review of the record, the Board finds that a 
disability rating in excess of 20 percent for visual acuity 
impairment of the left eye is not warranted.  The record 
simply does not reflect vision of 10/200 or worse in the 
service-connected left eye.  The worst the veteran's vision 
has been noted to be for that eye is 20/200.  Accordingly, a 
rating in excess of 20 percent is not available under either 
Diagnostic Code 6077 or any other Diagnostic Code from 
Diagnostic Codes 6061 through 6079.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 through 6079.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his vision has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.

IV. Extra-Schedular Consideration

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
left eye visual acuity impairment with history of corneal 
abrasion so as to warrant assignment of an increased rating 
on an extra-schedular basis.  The Board has considered the 
veteran's arguments in his July 2004 statement that his 
vision interferes with his work and that he risks being 
transferred to a lesser-paying job, and recognizes that the 
veteran's vision disability indeed interferes with his 
employment.  However, there has been no showing that the 
veteran's vision disability has, to date, resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1. Entitlement to service connection for central serous 
retinopathy, bilateral, is denied.

2. Entitlement to a disability rating in excess of 20 percent 
for visual acuity impairment with history of corneal 
abrasion, left eye, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


